DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
On page 5 Applicant argues all the missing drawing features are shown in Figures 2T, 2T-1 and 2T-2. Applicant argues these show “a first axially extending portion”, “second axially extending portion”, “jaw member”, “protrusion”, “coupler”, “first and second segments of longitudinal members”, a “circumferential member”, “distal end” connected to a “radially expansible support”, and “proximal end” free from connection to the circumferential member.
The Examiner respectfully notes that none of these above terms which Applicant argues are shown in the drawings were listed in the Examiner’s drawing objection. Notably, items 1004a and 1004b are drawn towards a “distal portion” and “proximal portion” ,respectively, of the prosthesis and not towards “a first axially extending portion” and “second axially extending portion” as is stated. Similarly, item “1008b” is drawn towards a “distal member of the proximal portion 1004b” and not towards “a protrusion” as is argued. The dissimilarities continue throughout Applicant’s response versus what is written in the specification.  Applicant should amend the drawings and/or specification as is required so that there is appropriate claim terminology in the specification which can be referenced to the drawings.
On page 6 regarding prior art rejections Applicant argues the amendments overcome the rejection of record, although doesn’t enumerate why.
The Examiner respectfully disagrees that the previously recited prior art does not teach the subject matter of the amended claims, and notes the rejection is maintained, although adjusted based the claim amendments. 

Drawings and Specification
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Further, the specification must have appropriate antecedence for claim terminology. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Therefore:
first axially extending portion
second axially extending portion mechanically coupled to the first
jaw member on one portion
protrusion on the “other portion” (a protrusion is shown but not the other portion, thus the protrusion can’t be shown on the “other portion”)
jaw member on proximal end of first portion (neither jaw member is shown, nor proximal end of the first portion) 
protrusion disposed on distal end of the second portion (distal end of the second portion isn’t shown although a protrusion is shown)
pair of longitudinal sinusoidal members (in first portion)
jaw member is disposed on an axial extension of each of the pair of sinusoidal
pair of longitudinal sinusoidal members (in second portion)
protrusion is disposed between the pair in second portion
first segment of the longitudinal members 
second segment of the longitudinal members
jaw member on one of the first/second segments of the longitudinal members (jaw member isn’t shown or labeled let alone it being on a first or second segment (which are also not shown), let along those segments being on longitudinal members (which also aren’t shown))
the protrusion being disposed on “the other of the first and second segments”
longitudinal member distal or free end (longitudinal member isn’t shown so neither is its distal or free end);
must be shown and have antecedence in the specification, or the feature(s) canceled from the claim(s).  No new matter should be entered. The Examiner notes that these features, since they are in the claims, should include antecedence in the specification and be labeled with reference numbers to meet the requirements.
Further, the specification indicates “jaw member” is represented by item “1044” but this reference number isn’t in the drawings.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 14 and 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kaplan et al. (US 20090163999 A1) hereinafter known as Kaplan in view of Strauss et al. (US 20090005848 A1) hereinafter known as Strauss.
Regarding claims 14 and 18, Kaplan discloses a prosthesis for placement at an ostium opening from a first body lumen to a second body lumen (This is stated as an “intended use” of the claimed device.  The applicant is advised that a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). In this case, the patented structure of Kaplan was considered capable of performing the cited intended use of being placed at an ostium from a main body to a second body lumen. See also [0014]) comprising:
a radially expansible support (Figure 2a item 52; [0074] radially expansible) configured to be deployed in at least a portion of the first body lumen (this is stated as an “intended use” of the support (see explanation above regarding “intended use” limitations). See also [0014]);
at least two longitudinal members extending from an end of the support (Figure 2a item 16), all of the longitudinal members being configured to be positioned in the second body lumen when deployed (this is stated as an “intended use” of the support (see explanation above regarding “intended use” limitations). See also [0014]);
where at least one longitudinal member comprises a first axially extending biostable portion (Figure 2a the longitudinal elements extending through items 60 and 54 (66a-d)) coupled with the radially expansible support (Figure 2a) and a second axially extending degradable portion mechanically coupled with the first portion ([0082] biodegradable coating), 
so that the second portion degrades more rapidly within a patient than another ([0082] a biodegradable coating will degrade more rapidly than a biostable stent),
and the first and second portions are connected via a connection mechanism ([0037] states the support 52, longitudinal member first portion 60, and longitudinal member second portion 54, can be formed separately and secured together (which is understood to inherently be through a “connection mechanism”),
but is silent with regards to the coupler comprising a jaw member and a protrusion.
However, regarding claims 14 and 18 Strauss teaches a stent in which a connection mechanism includes a jaw member and a protrusion configured to be received in the jaw (Figure 18). Kaplan and Strauss are involved in the same field of endeavor, namely stents. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the prosthesis of the Kaplan Broome Combination so that the connection mechanism was one which included a jaw and a protrusion such as is taught by Strauss since it has been held that the simple substitution of one known element for another to obtain predictable results constitutes a prima facie case of obviousness (MPEP 2143(I)(B)). 

Claim(s) 14-17, 19-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kaplan as is applied above in view of Broome et al. (US 20090012599 A1) hereinafter known as Broome, further in view of Strauss as is applied above.
Regarding claim 14, Kaplan discloses a prosthesis for placement at an ostium opening from a first body lumen to a second body lumen (This is stated as an “intended use” of the claimed device.  The applicant is advised that a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). In this case, the patented structure of Kaplan was considered capable of performing the cited intended use of being placed at an ostium from a main body to a second body lumen. See also [0014]) comprising:
a radially expansible support (Figure 2a item 52; [0074] radially expansible) configured to be deployed in at least a portion of the first body lumen (this is stated as an “intended use” of the support (see explanation above regarding “intended use” limitations). See also [0014]);
at least two longitudinal members extending from an end of the support (Figure 2a item 16), all of the longitudinal members being configured to be positioned in the second body lumen when deployed (this is stated as an “intended use” of the support (see explanation above regarding “intended use” limitations). See also [0014]);
where at least one longitudinal member comprises a first axially extending portion (Figure 2a item 60) coupled with the radially expansible support (Figure 2a) and a second axially extending portion (Figure 2a item 54) mechanically coupled with the first portion (Figure 2a), 
wherein the first and second portions are connected via a connection mechanism ([0037] states the support 52, longitudinal member first portion 60, and longitudinal member second portion 54, can be formed separately and secured together (which is understood to inherently be through a “connection mechanism”).
but is silent with regards to the first or second portion degrading more rapidly in a patient than the other, and 
the connection mechanism comprising a jaw member on one portion and a protrusion on the other.
However, regarding claim 14 Broome teaches a stent which is designed for placement at an ostium opening from a first body lumen to a second body lumen (Figure 4a-b) which includes a main body support  (Figure 4a-b item 25) for positioning in the first body lumen and a second part for positioning in the second body lumen (Figure 4a-b item 75), wherein a first axially extending portion of the second part is coupled with the support which degrades more rapidly ([0047] bioabsorbable stent members (Fig 4a item 70)) than a second axially extending portion which is connected to the first portion (Figures 4a-b item 75 which is left behind after degradation of members 70). Kaplan and Broome are involved in the same field of endeavor, namely ostial stents. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the prosthesis of Kaplan to have the first portion degrade more rapidly than the second portion such as is taught by Broome in order to provide a prosthesis in which the branch stent and main support stent are distinct and separate from one another after deployment within a body in order to increase the final stent’s resistance to fatigue over time (Broome [0044]). 
However, regarding claim 14 Strauss teaches a stent in which a connection mechanism includes a jaw member and a protrusion configured to be received in the jaw (Figure 18). Kaplan and Strauss are involved in the same field of endeavor, namely stents. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the prosthesis of the Kaplan Broome Combination so that the connection device was one which included a jaw and a protrusion such as is taught by Strauss since it has been held that the simple substitution of one known element for another to obtain predictable results constitutes a prima facie case of obviousness (MPEP 2143(I)(B)). 
Regarding claim 15, the Kaplan Broome Strauss Combination teaches the prosthesis of claim 14 substantially as is claimed, 
but is silent with regards to which portion (first/second) has the jaw member and which has the protrusion.
However, regarding claim 15 the Examiner notes that either alternative would have presented itself as obvious to the person of ordinary skill in the art since they would be choosing from a finite number (2) of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143(I)(E)).
Regarding claim 16 the Kaplan Broome Strauss Combination teaches the prosthesis of claim 14 substantially as is claimed, 
wherein Strauss further teaches the jaw member is configured to frictionally engage the protrusion to couple the first and second portions together during deployment (Figure 18; [0090] snap fit).
Regarding claim 17, the Kaplan Broome Strauss Combination teaches the prosthesis of claim 16 substantially as is claimed, 
wherein Kaplan further discloses the first and second members each includes a pair of longitudinal sinusoidal members (Figure 2a items 16 (66a, 66d). The Examiner notes that while the exact mathematical function of the shape of figure 2a isn’t disclosed by Kaplan, the Examiner understands that a person of ordinary skill in the art would have understood that any curved configuration of longitudinally extending members would have been obvious, since the specifically shaped sinusoid doesn’t appear to serve any particular purpose or function which would affect the workings of the longitudinal members, and the shape(s) disclosed in Kaplan appear to work equally well. The Examiner refers to In re Dailey, 149 USPQ 47 (CCPA 1976).  Since it has been held by the courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.),
and wherein the Combination further teaches the protrusion and jaw can be axial extensions from the (sinusoidal) members (see the explanation/rejection to claim 14 above.). 
Regarding claim 19, Kaplan discloses a prosthesis for placement at an opening from a main body lumen to a branch body lumen comprising:
a radially expansible support configured to be deployed in at least a portion of the branch body lumen, wherein the support is adapted to provide a radial force to support the branch body lumen;
a plurality of longitudinal members extending from an end of the support, wherein the longitudinal members are configured to reach into the main body lumen when deployed (see the rejection to claim 14 above);
a circumferential member spaced part from the support and connected to at least one of the longitudinal members (see the embodiment of Figure 2f: the circumferential member 120 is spaced from the support 52 and connected to the longitudinal members 54),
and a connection proximal of the support which connects to two segments of longitudinal members ([0037] each part of the stent can be separately formed and then secured together);
but is silent with regards to the connection including a coupler which is disposed proximally of the support to connect two segments of the longitudinal members, so that one segment degrades faster in situ than the other,
and the coupler comprises a jaw member on one of the segments of the longitudinal members and a protrusion on the other.
However, regarding claim 19 Broome teaches a stent which is designed for placement at an ostium opening from a main body lumen to a branch body lumen (Figure 4b) which includes a main body support  (Figure 4b item 25) for positioning in the main body lumen and a second part for positioning in the branch body lumen (Figure 4b item 75), wherein a coupler is disposed proximally of the support (main body) (the coupler is understood to be the portion of the stent which traverses the main/branch stents including the bioabsorbable stent members) which connect a first segment ([0047] bioabsorbable stent members 70) from a second segment (branch 75), so that the first segment has a higher degradation rate in situ than the second segment ([0047]). Kaplan and Broome are involved in the same field of endeavor, namely ostial stents. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the prosthesis of Kaplan to have a coupler and varying degradation rates such as is taught by Broome in order to provide a prosthesis in which the branch stent and main support stent are distinct and separate from one another after deployment within a body in order to increase the final stent’s resistance to fatigue over time (Broome [0044]). 
Further, regarding claim 19 Strauss teaches a stent in which a connection mechanism includes a jaw member and a protrusion configured to be received in the jaw (Figure 18). Kaplan and Strauss are involved in the same field of endeavor, namely stents. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the prosthesis of the Kaplan Broome Combination so that the connection device was one which included a jaw and a protrusion such as is taught by Strauss since it has been held that the simple substitution of one known element for another to obtain predictable results constitutes a prima facie case of obviousness (MPEP 2143(I)(B)). 
Regarding claim 20, the Kaplan Broome Strauss Combination teaches the prosthesis of claim 14 substantially as is claimed, 
wherein Kaplan further discloses at least one of the longitudinal members (Figure 2f item 86/ Figure 2a item 66a (one of the longitudinal members in section 60)) has a distal end connected to the radially expansible support (Figure 2a shows the end of members in section 60 connected to members in section 52) and a proximal end free from connection to the circumferential member (Figure 2a shows the other end of longitudinal members in section 60 connected to members in section 54 before they connect to the support shown in Fig 2f).
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603.  The examiner can normally be reached on M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        08/01/22